Citation Nr: 1824053	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  05-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the bilateral upper extremities.

2.  Entitlement to service connection for alcohol dependence.

3.  Entitlement to service connection for a disability manifested by body aches and pains.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded this case in April 2017 for further development.  

In the same April 2017 decision, the Board granted service connection for alcohol dependence.  In a September 2017 rating decision, the RO implemented the Board's grant effective April 2, 2013, combined the disability with the Veteran's already service-connected post-traumatic stress disorder (PTSD), and continued a 70 percent rating for PTSD with alcohol dependence.  See April 2017 Board decision; September 2017 Rating Decision.

The issues of entitlement to service connection for a disability manifested by body aches and pains and for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence does not demonstrate that the Veteran has a currently diagnosed neurological disability of the bilateral upper extremities.

2.  An April 2017 Board decision granted service connection for alcohol dependence.
CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a neurological disability of the bilateral upper extremities have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The claim for service connection for alcohol dependence is moot.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 - 67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In a December 2010 statement, the Veteran reported stiffness and pain his arms and shoulders.  He also stated that the shaking and jerking in his legs had migrated to his arms.

According to VA treatment records from December 2010 to December 2016, the Veteran reported shaking and jerking of his arms and legs and was assessed with myoclonus in December 2010.  With the exception of a January 2011 physical examination, which noted minimal possible tremors in the Veteran's outstretched hands, other examinations revealed normal nerves.  

In a May 2011 private treatment record from Aurora Memorial Health Clinic, the Veteran reported some shaking and jerking in his lower extremities that also occurred in his arms at times.

In a May 2011 correspondence, J. C. Wilcox, M.D., found that the Veteran had severe proximal weakness for neck flexion and shoulder girdle muscles, which was likely related to the Veteran's medication, and diagnosed him with proximal myopathy most likely secondary to medication.  The physician also found that the Veteran probably did not have Parkinson's disease.  

At a February 2013 VA examination for peripheral nerve conditions, the Veteran reported tingling sensation in his left hand fingers and that the shaking and jerking in his hands was similar to the shaking and jerking in his legs.  The VA examiner noted a diagnosis of peripheral nerve condition and found that there were no symptoms attributable to a peripheral nerve condition in the Veteran's upper extremities.  The examiner also found that the Veteran had normal muscle strength, hypoactive reflexes, and normal senses in his upper extremities.

In a December 2015 VA medical opinion, the VA examiner found that the record made no mention of alcoholic neuropathies or neuropathies due to medications.  

According to a July 2017 VA examination for peripheral nerve conditions, the Veteran reported pain in both arms for many years and denied any specific neurological complaints in his upper extremities.  The examiner stated that myoclonus had been noted in the past, but found no evidence to support a true neurological disability in the Veteran's upper extremities.  The examiner also found that the Veteran did not have a peripheral nerve condition and specified that the record did not show a specific neurological disability in the upper extremities.  The physical examination showed normal findings for the muscles, reflexes, senses, and median nerves in the Veteran's upper extremities.  

Based on a careful review of the subjective and clinical evidence demonstrates that the preponderance of the evidence weighs against finding that service connection is warranted for a neurological disability of the bilateral upper extremities.

There is no evidence that the Veteran has been diagnosed with a neurological disability of his upper extremities.  While the record shows an assessment of myoclonus, reports of pain, shaking, jerking, and tingling in the upper extremities, and a diagnosis of proximal myopathy, the July 2017 VA examiner found that there was no neurological disability of the upper extremities and the December 2015 VA examiner specifically found that the record did not show a diagnosis of a neuropathy due to medications or alcohol.  In fact, the July 2017 VA examination showed normal findings for the muscles, reflexes, senses, and median nerves in the Veteran's upper extremities.

The Board finds that these examiners' opinions to be the most probative evidence of record.  The VA examiners' opinions are based on careful review of the Veteran's medical records and, in the case of the July 2017 VA examiner's opinion, an examination of the Veteran.  They are also supported by well-reasoned rationale.  
The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of a neurological disability of the upper extremities and the evidence of record does not show that the Veteran has an underlying neurological disability of the upper extremities.  Here, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Accordingly, without competent medical evidence of record that the Veteran has a neurological disability of the bilateral upper extremities, the claim for service connection for a neurological disability of the bilateral upper extremities must be denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Alcohol Dependence

As noted in the introduction above, the Veteran's claim for service connection for alcohol dependence was granted in an April 2017 Board decision.  A September 2017 rating decision implemented the grant effective July 24, 2013, combined the disability with the Veteran's already service-connected post-traumatic stress disorder, and continued a 70 percent rating for PTSD with alcohol dependence. 

The same appeal was then returned to the Board for further appellate disposition.  As the appeal has already been granted, however, there remains no claim over which the Board may exercise jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105; see also, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

For these reasons, the issue is dismissed as moot.


ORDER

Entitlement to service connection for a neurological disability of the upper bilateral extremities is denied.

Entitlement to service connection for alcohol dependence, having previously been granted, the appeal is dismissed as moot.


REMAND

Disability Manifested by Body Aches and Pains

In the July 2017 VA examination for fibromyalgia, the examiner found that the Veteran did not have fibromyalgia, but diffuse musculoskeletal pain syndrome.  The examiner further opined that the Veteran's diffuse musculoskeletal pain syndrome was "certainly enhanced" by his obstructive sleep apnea and PTSD.  However, it is unclear whether diffuse musculoskeletal pain syndrome is a diagnosed disability.  Additionally, in opining that the diffuse musculoskeletal pain syndrome was "certainly enhanced," the examiner did not use the correct legal standard.  Hence, a new VA medical opinion is warranted.

Back Disability

The Veteran claims that his back disability is due to driving heavy trucks and small vehicles on rough roads in the Republic of Vietnam.  He reported that he had a "bad back" after service which resulted in back surgery in the 1970's in Lincoln and subsequent back pain.  In a March 2011 VA examination for joints, the Veteran stated that he had back pain in service that persisted after service.  The Veteran reported that the records of his surgery had been destroyed.  

In the July 2017 VA examination for the back, the Veteran was diagnosed with lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  The July 2017 VA examiner opined that "whether any back disability was caused by service is completely unknown," because the records pertaining to the Veteran's back surgery in the 1970's were destroyed and so the reasons for the back surgery, "which would have been critical to review," are unknown.  The examiner did not discuss the Veteran's lay statements in his rationale.  In an April 2008 VA examination for PTSD, the Veteran reported that the back surgery was to fuse some lumbar vertebra and in a March 2011 VA examination for joints, he reported undergoing a discectomy in Lincoln.  In light of the foregoing, the Board finds that a new VA medical opinion is warranted to address the Veteran's lay statements and the details of his back surgery which have been revealed in prior VA examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file, including a copy of this REMAND, to the July 2017 VA examiner and obtain an addendum opinion as to the Veteran's claim for service connection for a disability manifested by body aches and pains and a back disability.  Only if deemed necessary to provide an opinion should the Veteran be afforded a new VA examination.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is the diffuse musculoskeletal pain syndrome referenced in the July 2017 VA examination a diagnosed disability?

b.  If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that the Veteran's diffuse musculoskeletal pain syndrome is related to a service-connected disability or aggravated beyond the natural progression of the disability due to a service-connected disability, to include PTSD?

c.  Is it at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed back disabilities is etiologically related to his military service?  In providing this opinion, the examiner must address the details of the Veteran's back surgery that occurred in the 1970's which can be found in record, to include the April 2008 and March 2011 VA examinations, and the Veteran's lay statements regarding the cause of his back disability.

A complete rationale for any opinion expressed must be provided.

2.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


